Citation Nr: 1717380	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a heart disability, to include as due to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

These matters were previously remanded by the Board in February 2015 for further evidentiary development.  They now return for appellate review.

In his July 2012, in lieu of VA Form 9, substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in October 2015 correspondence, the Veteran withdrew his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1.  The evidence of record does not objectively demonstrate that the Veteran has a current heart disability. 

2.  The evidence of record does not objectively demonstrate that the Veteran's hypertension was present during active service, nor was it demonstrated to have manifested to a compensable degree within one year of separation from service, nor was it shown to be the result of any injury, disease, or event during active service, including as due to exposure to Agent Orange, nor was it shown to have been caused or aggravated by a service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An July 2011 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for hypertension and a heart disability and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, VA treatment records and VA examination reports are associated with the claims file.  Pursuant to the February 2015 Board remand, the Veteran was sent a March 2015 notification letter to identify additional relevant medical providers along with additional release forms for VA to obtain any identified records on his behalf.  In March 2015, the Veteran responded that all treatment from the last 20 years was from VA doctors or referrals by VA doctors.  He also submitted an authorization form for treatment received at a VA facility.  Subsequently, updated VA treatment records were associated with the record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Pursuant to the February 2015 Board remand, the Veteran was afforded VA examinations in June 2015 which addressed hypertension and a heart disability.  While the June 2015 disability benefit questionnaires did not address the claims as secondary to a service-connected disability, as directed by February 2015 Board remand, another remand for such development is not warranted.  As discussed below, with respect to the claimed heart disability, persuasive evidence of a current disability has not been demonstrated, thus addressing the claim on a secondary basis is not warranted.  With respect to the hypertension claim, there is no evidence linking the Veteran's hypertension to a service-connected disability.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The Board thus finds no basis to again remand this case to obtain an opinion that bears no reasonable possibility of supporting this one theory of the Veteran's case that is otherwise not supported by the record.

Moreover, the Board notes that the Veteran's pertinent clinical history was considered by the VA clinician who completed June 2015 VA disability benefit questionnaires, and this examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  Thus, the June 2015 hypertension disability benefits questionnaire and the June 2015 heart conditions disability benefits questionnaire are therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

As noted above, this case was previously remanded by the Board in February 2015.  As discussed above, the February 2015 remand directed the Veteran be afforded heart examination and hypertension examination, which was accomplished in June 2015.  Additionally, the February 2015 Board remand directive of obtaining additional medical records was accomplished.  After the specified development was completed, an August 2015 supplemental statement of the case was issued.  As such, there has been substantial compliance with the evidentiary development ordered by the Board in its February 2015 remand and a remand for additional corrective action is unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).



II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303(a).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during the Vietnam era.  His Form DD-214 reflects receipt of the Vietnam Service Medal w/3 Bronze Service Stars, and Combat Infantryman Badge, among other awards, which indicates that he was in a theater of combat operations.  Under 38 C.F.R. § 3.307 (a)(6)(iii) (2016), he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (referred to generally as "Agent Orange").

Diseases associated with exposure to certain dioxin-based tactical chemical herbicides agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2015); 38 C.F.R. § 3.307 (a)(6) (2016).  The following diseases are associated with Agent Orange exposure for the purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia and all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  Note 2 to 38 C.F.R. § 3.309 (e) specifically states that the inclusion of ischemic heart disease as a presumptive condition does not include hypertension. 

The Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for a disability that is proximately due to, or aggravated (which is to say, permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310 (a), (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 


A.  Heart Disability 

The Veteran seeks service connection for a heart disability, which he asserts is related to his exposure to Agent Orange during service.  

In this case, the evidence of record does not contain any evidence of a chronic heart disability at any time proximate to, or since, the claim.  Specifically, although not proximate to the claim for a heart disability, which was received by VA in May 2011, a June 2005 VA treatment record reported the Veteran's heart was not enlarged, the rhythm was regular and normal in rate and no murmur was heard.  A July 2005 VA treatment record noted no previous cardiac surgery and no history of angina.  

During the pendency of the claim, a March 2012 VA treatment record noted the Veteran's heart was not enlarged, the rhythm was regular and normal in rate and no murmur was heard.  An April 2012 exercise stress test provided an overall impression of a negative study for inducible ischemia by electrocardiogram (ECG/EGK) criteria.  An April 2012 VA treatment record with respect to myocardial perfusion imaging further provided an impression that the LexiScan stress elicited no ischemic changes by ECG criteria, no convincing scintigraphic evidence for significant ischemia or previous myocardial infarction, and normal left ventricular function with ejection fraction of 61 percent, and further noted normal ejection fraction was 50 percent to 80 percent. 

A June 2015 heart conditions examiner found the Veteran did not now have nor had ever been diagnosed with a heart condition.  The June 2015 examiner noted the Veteran reported that he had not been diagnosed with a heart condition as yet but that he started having some nonspecific chest pains about 6 months ago.  The Veteran further reported the pains might have occurred at rest or during activity but were not directly related to physical exertion and he denied having any radiation to left arm or jaw, and denied having any cold sweats or other associated symptoms.  The Veteran also reported he had a history of acid reflux for which he took medication regularly and that he had an appointment with his primary care in few weeks to investigate the cause of his pain and if it has any association with his gastroesophageal reflux disease.  However, a gastrointestinal disability is not at issue in this claim.  The June 2015 VA examiner did not endorse a heart disability after consideration of the Veteran's subjective complaints and physical examination.  

Upon examination, the June 2015 VA examiner found that the Veteran's heart rate was 87, the rhythm was regular, the point of maximal impact was the 5th intercostal space, the heart sounds were normal and there was no jugular-venous distension.  The June 2015 VA examiner found the Veteran's lungs were clear, his peripheral pulses for dorsalis pedis and posterior tibial were normal, and there was no peripheral edema of the right lower extremity or left lower extremity.  The June 2015 VA examiner found no evidence of cardiac hypertrophy and no evidence of cardiac dilatation.  The June 2015 examiner stated EKG testing was normal.  The June 2015 VA examiner found the Veteran did not have myocardial infarction, congestive heart failure, arrhythmia heart valve conditions, infectious heart conditions or pericardial adhesions.  The June 2015 VA examiner found the Veteran had not had any non-surgical or surgical procedures or any other hospitalizations for the treatment of a heart condition.  The June 2015 VA examiner, after review of the record, including VA treatment records, and the Veteran's subjective complaints, found the Veteran did not have a diagnosis of heart condition.

As noted above, the evidence of record includes subjective complaints of chest pain.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptom as related a heart condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of him senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within Veteran's realm of personal knowledge whether he experienced chest pain as evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis manifested chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the June 2015 VA heart conditions examiner has medical training and knowledge and did not provide a diagnosis related to the Veteran's heart, even with consideration of the entire evidence of record.  Similarly, the Veteran's VA treatment records also do not contain a diagnosis related to his heart or cardiac system.

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a heart disability.  As such, service connection for a heart disability is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to a heart disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for a heart disability, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a heart disability.

B.  Hypertension 

The Veteran seeks service connection for hypertension, which he asserts is related to his exposure to Agent Orange during service.  

As noted above, review of the Veteran's service records shows that he served in the Republic of Vietnam during the Vietnam era.  His service treatment records are negative for complaints or clinical findings related to high blood pressure or hypertension.  During his August 1969 separation examination, the Veteran's blood pressure was recorded as 132/80.  Such equates to essentially normal blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm). 

There is no record of a diagnosis of hypertensive vascular disease within the first year following the Veteran's separation from active duty in September 1969.  There is also no record of any blood pressure readings presented during the one year period post-service, which are indicative of essential hypertension. 

Indeed, during the June 2015 VA hypertension examination, the Veteran reported having high blood pressure since 2008.  The June 2015 VA examiner endorsed a diagnosis of hypertension and noted such onset in 2008.  In this regard, a July 2005 VA treatment record noted the Veteran did not have hypertension requiring medication.  An August 2007 VA treatment record noted a history of hypertension but did not endorse a diagnosis.  VA treatment records reflect a diagnosis of hypertension was entered in July 2008, which is consistent with the Veteran's recollection.  Hypertension was subsequently listed as an active problem, most recently in a June 2014 VA treatment record.  

The June 2015 examiner opined the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The June 2015 VA examiner found the Veteran's hypertension was less likely than not related to service or Agent Orange exposure, basing her opinion on the following findings:  that the Veteran's service treatment records did not indicate any evidence of raised blood pressure, and the Veteran's hypertension was diagnosed in 2008, thus he did not develop high blood pressure for several years after discharge.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his hypertension was incurred as a result of an event, injury, or disease during active service.  The preponderance of the clinical evidence does not show onset of hypertension as a chronic vascular disease during his period of active military service.  His service medical records do not show that he was ever treated for any complaints or problems related to high blood pressure during active duty.  

Furthermore, pertinent post-service clinical evidence of record reflects an established diagnosis of hypertension in 2008, with no medical evidence that objectively demonstrates that the Veteran was diagnosed with hypertension any earlier than before 2008, or many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of hypertensive vascular disease is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of hypertensive symptomatology since service, and this weighs against the Veteran's claim as well. 

In essence, there is no persuasive medical evidence of record that provides a definitive nexus between the Veteran's hypertension with his period of active service, to include as due to Agent Orange exposure.  The Veteran has not provided any competent medical evidence to demonstrate that hypertension was caused by, or was a result of, his active military service.  Indeed, the opinion of the June 2015 examiner provided in the hypertension disability benefits questionnaire was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  As June 2015 examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Additionally, as noted above, hypertension is specifically excluded from the presumptive definition of ischemic heart disease as due to Agent Orange exposure. 

Furthermore, there is no evidence of record showing that the Veteran's hypertension, is proximately due to, the result of, or aggravated by a service-connected disability, which consists of posttraumatic stress disorder, currently evaluated as 50 percent disabling; bilateral hearing loss, currently evaluated as 20 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.  Accordingly, no secondary basis upon which to predicate service connection is presented.

In reviewing the Veteran's claim for hypertension, the Board has reviewed the written statements of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno, 6 Vet. App. at 469.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his hypertension can be attributed to his Agent Orange exposure or as secondary to a service-connected disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his hypertension to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current hypertension fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current vascular disease to his military service.  Jandreau, 492 F.3d 1372.

The Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's currently diagnosed hypertension to his military service.  The most probative medical evidence establishes that the Veteran's hypertension did not have its onset during service, was not clinically manifest to a compensable degree within one year following his separation from active service, was not associated with his presumed exposure to Agent Orange during service in the Republic of Vietnam, or caused or aggravated by a service-connected disability.

In sum, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for entitlement to service connection for hypertension, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, service connection is not warranted for hypertension, to include as due to Agent Orange exposure or secondary to a service-connected disability.


ORDER

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to service-connected disability, is denied. 

Entitlement to for a heart disability, to include as due to Agent Orange exposure or secondary to service-connected disability, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


